Smith, J. —
Debt on the bond of a justice of the peace. Breach, that Flood, on the 10th of October, 1837, had recovered a judgment before the justice against one Pettit for 42 dollars and 50 cents and costs; that Pettit, on the 12th of March, 1838, paid the amount of the judgment to the justice; that, on the 13th of March, 1838, Flood demanded payment of the justice, which was refused, &c.
The defendants filed three pleas, one of which was, that no such money came to the hands of the justice. The cause was submitted to the Court, who found for the defendant and rendered judgment accordingly.
By a bill of exceptions it appears that the plaintiff, after proving the recovery of tire judgment as stated in the declaration, and that the justice had admitted the same was paid but did not state whether it had been paid to him or not, produced a competent witness by whom he offered to prove that, some time after the rendition of the judgment, the judgment-defendant showed the witness a receipt which the said judgment-defendant said the justice had given him, and that a few days afterwards the witness saw the justice and asked him whether the judgment had been paid and whether he had given such receipt, to both which questions the justice answered affirmatively. This evidence was offered to show that the amount of the *253judgment which the justice admitted was paid had been paid to him, as the witness did not recollect that the justice, at the time he stated it was paid, said it was paid to him. The Court would not permit this evidence to be given, w hich is the only error assigned.
J. Hyman, for the plaintiff.
G. Holland, for the defendants.
We think this evidence, so far as it went to prove the admission by the justice that the judgment was paid, and that he had given a receipt for it to the judgment-defendant, was, under the circumstances of the case, admissible. The'object does not appear to have been to give the contents of the receipt in evidence. An admission by the justice that the judgment had been paid and that he had received the money, would, certainly, have been competent testimony. His acknowledgment that it had been paid and that he had receipted for the money to the judgment-defendant, approaches so nearly to the same signification, that a jury might properly have taken it into consideration with the view of determining whether the justice was or was not the person to whom the money was in fact paid.
Per Curiam. —
The judgment is reversed with costs. Cause remanded, &c.